DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed on February 25, 2021 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7, 16 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine (US 2012/0250326) in view of Mi (US 6,943,930), Otsuki  (US 5,777,380), Tasaki (US 2012/0138997), and Palaniswamy (US 2013/9213697).
Regarding claim 5, Sekine, figure 6B, discloses a three-dimensional molded circuit component, comprising: a base member (11, 12) which includes a metal part (11, paragraph 0021) and a resin part (portion of resin 12 on the surface of the metal part); a resin thin film which is formed on the metal part (portion of the resin film 12, in the bottom of the cavity), and which includes one of a thermosetting resin and a photo-curable resin (see explanation below), a thickness of the resin thin film being thinner than that of the resin part (see explanation below with respect to Palaniswamy); a circuit pattern which is formed on the resin part and the resin thin film by and which is a plating film (13, obvious  as disclosed at paragraph 0029); and a mounted component (31) which is mounted on the resin thin film (see figure), and is electrically connected to the 
Sekine does not disclose the resin thin film is formed of a photo-curable resin or a thermosetting resin, and a thickness of the resin thin film being thinner than that of the resin part.
Mi discloses liquid crystal polymer being a photo-curable (photosensitive) polymer (column 2, line 22-43, and claims 27, 53, and 80). 
Otsuki, discloses an insulating support layer 50 formed of thermosetting resin, such as polyimide (column 6, line 18-22).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application, to provide the circuit component of Sekine with the resin thin film being formed of a photo-curable resin or a thermosetting resin, as taught by Mi, and Otsuki, in order to have desired insulating properties.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F 2d 197, 125 USPQ 416 (CCPA I960)).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified component of Sekine with the circuit pattern formed of plating, as taught by Tasaki, in order to have wiring with desired conductive properties.
Furthermore, Planiswamy, figure 1, discloses a three-dimensional molded circuit component, comprising: a base member (120, 112) which includes a metal part (120, paragraph 0027) and a resin part (portion of 112 above 120, and beyond component 122); a resin thin film which is formed on the metal part (part of resin film 112, formed in the bottom of the cavity, and a thickness of the resin thin film being thinner than that of the resin part (see figure). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified component of Sekine with a thickness of the resin thin film being thinner than that of the resin part, as taught by Palaniswamy, in order to have required insulating, as well as, heat dissipating properties.
Additionally, it has been held that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Additionally, it has been held that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 7, the modified component of Sekine further discloses wherein the resin thin film contains a heat dissipating material having an insulation property (obvious as disclosed at paragraph 0027). 

Regarding claim 16, the modified component of Sekine further discloses wherein the mounted component is a light emitting diode (paragraph 0002, 0027). 

Regarding claim 21, the modified component of Sekine further discloses wherein a thickness of the resin thin film is in the range of 0.01 mm to 0.5 mm (obvious as applied claim 6 above), and an area of the resin thin film per component that is arranged on the resin thin film is in the range of 0.1 cm2 to 25 cm2 (obvious as the area would be selected depending upon the size of the component and additional area required around the component).  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 22, the modified component of Sekine further discloses wherein the circuit pattern is formed on a roughened portion of the resin part and the resin thin film (obvious as roughening the surface of insulating material or a metal /copper layer is old and known in the art to have increased adhesive / bonding property for the subsequent plating).

Regarding claim 23, the modified component of Sekine further discloses wherein the circuit pattern is formed on the resin thin film which includes cured thermosetting resin or cured photo curable resin (obvious as applied to claim 5 above, the resin would be cured in the final product).

Regarding claim 24, the modified component of Sekine further discloses
wherein viewed in a direction perpendicular to the base of the recess, the mounted component does not overlap any part of the resin part (see figure of Sekine and Palaniswamy).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified component of Sekine as applied to claim 5 above, and further in view of Shirai (US 7,071,424).
Regarding claim 8, the modified component of Sekine does not disclose wherein the circuit pattern is formed on a roughened surface of the base member (not disclosed, however, obvious as roughening of the surface of insulating material or a metal /copper layer to increase a contact area to enhance bonding is old and known in the art).  
Shirai, figure 1-5, discloses a printed wiring board with roughened surfaces of the insulating, as well as, conductive layer to have better adhesion (see abstract and at various places in the specification).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified component of Sekine with the circuit pattern is formed on a roughened surface of the base member, as taught by Shirai, in order to enhance the bonding of subsequent circuit pattern.

Claims 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified component of Sekine, as applied to claim 5 above, and further in view of Cordani (US 2008/0038476), and Schulz (US 2015/0041024).
 Regarding claim 17, the modified component of Chen does not explicitly disclose wherein a nickel phosphorous film is formed on a surface of the metal part.
Cordani discloses providing a nickel phosphorous plating to improve the adhesion of polymeric material to the metal (see abstract, claim 12, 15, and 18).

Schulz discloses nickel and phosphorous copper with chromium form a protective oxide layer to reduce a corrosion (paragraph 0100).


Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F 2d 197, 125 USPQ 416 (CCPA 1960).

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified component of Sekine, as applied to claim 5 above, and further in view of Sugimoto (US 2003/0189830).
Regarding claim 19, the modified component of Sekine does not disclose wherein a thickness of the metal part is 0.5 mm or more.
Sugimoto, figure 1 (a), discloses a circuit component with a metal layer (radiator plate 3) of 2 mm thick, and an insulating layer (4) of 2 mm thick (paragraph 0076).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified component of Sekine with a thickness of the metal part is 0.5 mm or more, as taught by Sugimoto, in order to have desired strength and the thermal conductive properties.

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 20, the modified component of Sekine further discloses wherein a thickness of the resin part is 0.5 mm or more (obvious as disclosed by Sugimoto, applied to claim 19 above, in order to have desired strength, insulating properties, and heat dissipating capacity.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palaniswamy (US 2013/0213697) in view of Mi (US 6,943,930), Tasaki (US 2012/0138997), and Otsuki (US 5,777,380).
Regarding claim 5, Planiswamy, figure 1, discloses a three-dimensional molded circuit component, comprising: a base member (120, 112) which includes a metal part (120, paragraph 0027) and a resin part (portion of 112 above 120, and beyond component 122); a resin thin film which is formed on the metal part (part of resin film 112, formed in the bottom of the cavity, and which includes one of a thermosetting resin and a photo-curable resin (see explanation below); a thickness of the resin thin film being thinner than that of the resin part (see figure); a circuit pattern which is formed on the resin part and the resin thin film by and which is a plating film (118, 119, obvious as disclosed at paragraph 0026. Also, circuit pattern formed by plating is old and known in the art. Also, see explanation below); and a mounted component (122) which is mounted on the resin thin film (see figure), and is electrically connected to the circuit 
Palaniswamy does not disclose the resin thin film is formed of one of a thermosetting resin and a photo-curable resin. Palaniswamy discloses layer formed of polymeric material comprising polyimide, or liquid crystal polymer, or polyester (paragraph 0061).
Mi discloses liquid crystal polymer being a photo-curable (photosensitive) polymer (column 2, line 22-43, and claims 27, 53, and 80). 
Otsuki, discloses an insulating support layer 50 formed of thermosetting resin, such as polyimide (column 6, line 18-22).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application, to provide the circuit component of Palaniswamy with the resin thin film being formed of a photo-curable resin or a thermosetting resin, as taught by Mi, and Otsuki, in order to have desired insulating properties.
In re Leshin, 227 F 2d 197, 125 USPQ 416 (CCPA I960)).
Further, Tasaki, figure 3B, discloses that copper layer can be formed by a copper foil or copper plating.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified component of Planiswamy with the circuit pattern formed of plating, as taught by Tasaki, in order to have wiring with desired conductive properties.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847 
                                                                                                                                                                                            IBP / June 11, 2021